Citation Nr: 0710661	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to the service connected right knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability, secondary to the service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1953 to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2004, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in October 2004 and April 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A left knee disability was not present in service and is 
not shown to be related to service nor to be proximately due 
to or the result of a service-connected disability.

3.  A lumbar spine disability was not present in service and 
is not shown to be related to service nor to be proximately 
due to or the result of a service-connected disability.




CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (effective before 
and after October 10, 2006).

2.  A lumbar spine disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(effective before and after October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in August 2001, November 2004, 
February 2005, and April 2006.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
April 2006.  The notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  

Although the veteran has indicated that he had recently 
received treatment at VA medical facilities in Erie, 
Pennsylvania, he has identified no specific VA records 
pertinent to this present appeal as to warrant an another 
request that he provide such identifying information.  A May 
2006 Social Security Administration (SSA) report also noted 
the records associated with the veteran's claim for 
disability benefits had been destroyed.  In correspondence 
dated in July 2001 the veteran reported, in essence, that the 
records of his prior treatment by Drs. R.C. and S.C. were 
unavailable.  In correspondence dated in March 2005 he 
reported that he had sustained a left knee injury in the 
period from 1961 to 1963 and underwent treatment and physical 
therapy for approximately six weeks with Drs. A., T., and B.  
He stated that these physicians were all deceased and that 
their records were unavailable.  In statements dated in April 
2006 and May 2006 he reported he had no further information 
or evidence to submit.  The Board finds that further attempts 
to obtain additional evidence would be futile.  The available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent V A 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Factual Background

The veteran contends that he has left knee and lumbar spine 
disabilities as a result of overuse and compensation due to 
his service-connected right knee disability.  In statements 
and personal hearing testimony he reported that after service 
he noticed increasing left knee pain which he attributed to 
overuse because he limped favoring his right knee.  He stated 
he first noticed back pain soon after undergoing bilateral 
total knee replacements in 1994.  In an August 1994 statement 
W.D.S. recalled having worked with the veteran from 1969 to 
1979 and noticing a worsening of his limp favoring the right 
leg over the years.  His spouse, in a September 2001 
statement, noted the veteran walked with a slight limp when 
she met him in 1960 and that it became more pronounced over 
the years.  

Service medical records show the veteran sustained a twisting 
injury to the right knee in November 1954 when he stepped on 
a rock while running.  Records note he was hospitalized for a 
period of eight days and released with a final diagnosis of 
acute right knee strain.  Upon hospital admission there was 
evidence of effusion and a five degree flexion contracture 
with moderate stiffness and pain, but no catching, snapping, 
derangement symptoms, definite ligament laxity, or patellar 
grating.  X-rays taken prior to admission were negative.  
During hospitalization he was treated with rest and traction.  
Upon discharge in December 1954 there was full extension and 
no symptoms.  A May 1955 treatment report noted the veteran 
complained of right knee pain and swelling after exercise.  
The examiner's impression was probable medial meniscal tear.  

A June 1955 report noted a rupture of the medial meniscus, 
but that the veteran did not desire surgery.  Upon discharge 
examination in October 1955 he complained his right knee 
occasionally gave out on him.  A clinical evaluation revealed 
normal lower extremities.  Records are negative for any 
complaint, treatment, or diagnosis for left knee or lumbar 
spine disorders.

On VA examination in December 1955 the veteran reported he 
was receiving no medical care and had no complaints 
concerning his right knee at that time.  The examiner noted 
there was full range of motion with no evidence of swelling 
or ligamentous instability.  The diagnosis was normal right 
knee.  X-rays revealed the osseous structures were normal in 
appearance and the cartilage space was well maintained.  No 
significant abnormality was seen.  

Private medical records dated in December 1993 noted that the 
veteran reported he injured his right knee in service and 
that he underwent an operation on his left knee in 1972 after 
fighting with his nephews.  It was also noted that he worked 
as a machinist standing on his feet all day.  Records show 
that in April 1994 the veteran underwent a total replacement 
of the right knee.  An April 1994 operation report noted he 
had left knee degenerative arthritis and that his use of the 
left knee more after his right total knee replacement had 
caused significant left knee pain.  He underwent an injection 
of the left knee at that time.  Hospital records dated in 
July 1994 show he underwent a left total knee replacement.  
In correspondence dated in July 1994 the veteran's private 
chiropractor, Dr. R.C., confirmed that the veteran had 
presented in the late 1950's with a right knee problem that 
he related to active service.  

Service connection was established for a right total knee 
replacement in a February 1997 rating decision.  A 30 percent 
disability rating was assigned from February 10, 1994.

Private medical correspondence dated in November 2000 from 
the veteran's private physical therapist, T.J.B., noted that 
the veteran stated that two to three years after his initial 
injury he began having back problems and was constantly 
limping.  He also stated that his 1956 VA examination had 
been cursory.  It was the physical therapist's opinion that 
it was at least as likely as not that the veteran's back pain 
and left knee problems were due to severe right knee 
difficulties and lack of treatment with altered gait 
biomechanics.  

In private treatment records dated in December 2000 
Dr. G.W.D. noted the veteran reported he sustained a right 
knee injury in service and an injury to the left knee in the 
1970's after stepping in a hole.  The veteran also stated he 
had walked with a limp after service.  His spouse stated he 
had walked with an abnormal gait prior to his knee surgeries.  
He reported he had not been aware of left knee symptoms in 
the 1960's or 1970's, but recalled some bilateral knee 
problems in the 1960's after plowing snow.  He asserted that 
he had experienced so much right knee pain that he had 
probably been unaware of any left knee problems.  He reported 
he had worked as a machinist which required constant standing 
for eight to ten hours until he retired on disability after 
his knees were replaced.  The physician noted the veteran was 
seeking benefits for his left knee and stated, in essence, 
that old medical records should be reviewed for an opinion as 
to etiology.  It was noted, however, that it was certainly 
reasonable and common that prolonged favoring of one 
extremity would place additional stress on the other and lead 
to some accelerated degeneration.  

In an undated statement received by VA in February 2001 Dr. 
R.H.C., a private chiropractor, opined that the veteran's 
left knee damage could have occurred due to his having to 
compensate because of his other knee disorder.  It was noted 
the knee would have been more susceptible to arthritis and 
have sustained more stress due to the original injury and 
compensation over the years.  In correspondence dated in 
September 2001 a private chiropractor, Dr. R.A.K., noted the 
veteran reported he had an altered gait as a result of a knee 
injury in 1954 and that there was a likelihood that an 
altered gait over 47 years negatively affected his lower 
back.  It was also noted that X-rays revealed scoliosis and 
degenerative changes and that there was a possibility that 
compensation for knee pain had secondarily affected the 
veteran's lower back disorder.  

VA examinations in August 2001 included diagnoses of 
bilateral total knee arthroplasties and mild chronic lumbar 
strain.  It was the examiner's opinion that the veteran's 
left knee and back disorders were due to normal wear and tear 
and were not specifically caused by his right knee 
disability.  No specific rationale was provided.

Private medical correspondence from the veteran's 
chiropractor, Dr. R.A.K., dated in September 2002 noted 
alteration of biomechanics and posture at least as likely as 
not had a negative affect on his back.  It was noted that the 
veteran reported that after his knee injury in service he had 
an altered gait due to knee pain.  Medical literature was 
referred to as linking proper posture and ligamentous 
support.  In a December 2002 private medical report Dr. 
P.A.F. noted the veteran had apparently torn his anterior 
cruciate ligament and had "some other severe injury" during 
service in 1954.  The physician stated that post-traumatic 
arthritis was expected after a severe injury in the time 
period consistent with the veteran's history and that it was 
feasible that the left knee was "over utilized in favoring 
the right" and went on to tear the medial meniscus.  He 
noted that it was impossible to prove that the veteran's 
arthritis was attributable to his service injury, but that it 
was likely the arthroplasties were linked to the right knee 
injury.  

VA examination February 2003 included a diagnosis of 
symptomatic back disorder with secondary levoscoliosis and 
multi-level degenerative disc disease.  The examiner noted 
the claims file was reviewed prior to examination and 
provided an opinion stating that the veteran's knee and lower 
back disorders were believed to be the results of normal wear 
and tear and not necessarily due to his right knee 
disability.  

At his videoconference hearing in July 2004 the veteran 
testified that he had injured his right knee in service and 
had been subsequently placed on light duty until his 
discharge from service.  He stated that he had favored the 
right leg and that his left leg had taken all his weight.  He 
reported that he had worked as a machinist and assembler for 
approximately 23 years which required a lot of standing and 
jumping up and down.  He stated that his back pain began 
about a year and a half after his knees were replaced.  He 
asserted that service connection was warranted based upon the 
private medical nexus opinions of record.  

In correspondence dated in March 2005 the veteran reported 
that he had sustained a left knee injury during the period 
from 1961 to 1963 and underwent treatment and physical 
therapy for approximately six weeks with Drs. A., T., and B.  
He stated that he had returned to work about one week after 
treatment and that even after that injury he had continued to 
favor his left leg over his right leg.  He reported the 
treatment records of these physicians were unavailable.

VA examination reports dated in February 2005 noted the 
claims file had been reviewed prior to examination and 
interview of the veteran.  The veteran's reported medical 
history and pertinent medical treatment records were 
summarized.  The diagnoses included bilateral total knee 
arthroplasties and lumbosacral spine degenerative disc 
disease and degenerative joint disease.  The examiner found 
that it was not likely that the veteran's service-connected 
right knee disability caused or aggravated left knee or 
spinal problems.  It was noted that the veteran had 
degenerative changes in his dorsal spine as well as the 
lumbar spine and that his degenerative disc disease of the 
lumbar regions were not secondary to knee problems based upon 
evidence based medicine.  

The examiner stated that "[o]ne can assume there can be back 
problems secondary to knee pathology but there is no direct 
cause in a relationship orthopedically."  It was noted that 
the veteran had osteoarthritis in the hands and age-related 
wear and tear in multiple joints including in the dorsal 
spine.  His work career had involved prolonged standing which 
could certainly affect the weight bearing joints that 
included the low back and knee joints.  The examiner stated, 
in essence, that overall it seemed his present left knee 
disability was more likely related to an original injury in 
the 1970's when he stepped into a hole and tore his medial 
meniscus.  It was further noted that the veteran's spinal 
pathology was more indicative of age-related wear and tear.

In correspondence dated in December 2005 the veteran 
reiterated his claims and noted that while he was now 
overweight this had developed in recent years due to his 
inability to exercise.  He asserted that he had sustained an 
injury to his left knee after service, but that the injury 
was far more significant than it would have been without the 
weakness and overuse caused by his initial injury in 1954.  
He claimed his occupation as a machinist and later as a 
foreman only required normal amounts of standing and wear and 
tear on his knee joints.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

Service connection can be granted for certain diseases if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war and certain chronic diseases (including 
arthritis) become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
veteran's left knee and lumbar spine disabilities were not 
present in service and are not shown to be related to service 
nor to be proximately due to or the result of a service-
connected disability.  Service medical records are negative 
for complaint, diagnosis, or treatment for left knee and 
lumbar spine disorders; however, service connection was 
established for a right knee disorder in February 1997.  
There is no evidence of left knee or lumbar spine arthritis 
for many years after service and no medical evidence of any 
left knee or lumbar spine symptoms prior to the veteran's 
1972 left knee injury.  

The Board also finds the February 2005 VA examiner's opinions 
that the veteran's present left knee and lumbar spine 
disorder are unrelated to his service-connected right knee 
disorder are persuasive.  The record shows the examiner 
thoroughly reviewed the claims file and supported the 
provided opinions as to etiology with references to credible 
information included in the available medical reports.  The 
private medical etiology opinions of T.B.J., Dr. R.H.C., Dr. 
R.A.K., and Dr. P.A.F. are considered to be of a lesser 
degree of probative because they are not shown to have been 
provided with consideration of all pertinent medical 
evidence.  It fact, the opinions of these medical care 
providers included no discussion of the 1972 left knee 
injury.  Although the December 2000 opinion of Dr. G.W.D. 
noted a prior left knee injury, that physician found only 
that it was reasonable that prolonged favoring of one 
extremity might lead to some accelerated degeneration on the 
other.  This opinion is too speculative to be of any 
significant probative weight.

The veteran and his spouse believe that his right knee and 
low back disorders are a result of his service-connected 
disability, they are not licensed medical practitioners and 
are not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.


ORDER

Entitlement to service connection for a left knee disability, 
secondary to the service connected right knee disability, is 
denied.

Entitlement to service connection for a lumbar spine 
disability, secondary to the service connected right knee 
disability, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


